ORDER
PER CURIAM.
Defendant appeals from his conviction for possession of a controlled substance, cocaine, § 195.202, RSMo 1994. After the jury returned a guilty verdict, the trial court sentenced him to four years’ imprisonment but suspended execution of the sentence and placed him on five years’ probation. Defendant alleges the trial court erred when it failed to grant his motion for judgment of acquittal for insufficient evidence. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment. Rule 30.25(b).